Title: To Benjamin Franklin from Coder, 3 June 1777
From: Coder, Henry
To: Franklin, Benjamin


Ce mardi 7 hures du matin 3e juin
Le messagé que j’ai envoié dimenche matin a passi avec le manteau bleud m’ayant raporté que Monsieur frankelin me feroit réponsce, j’ai eté a la campagnie d’ou je ne suis de retour que de hier au soir 9 hures. J’ai trouvé la lettre sijointe, et je me suis empressé de venir à passi prendre les ordres de Monsieur, frankellin, ayant a l’entretenir surtout, de bien des objets tres interessents.
Coder
